Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15 (and its dependents), 27, and 28, the closest prior art (“Nikolaus” cited in the Non-Final Office Action) does not teach that the mechanical state of the tie rod apparatus is linked to a degree of steering play caused in particular by mechanical wear, and generating, with a processing unit, a warning message, in response to the evaluation, that increased steering play is detected. Nikolaus teaches a similar method to the claimed invention, where a bent state of the tie rod is determined as a result. There is no motivation in the prior art to use this method to determine steering play (such as from a loose tie rod ball joint) as a bent tie rod has completely different symptoms from steering play (the primary symptom is misalignment). There are methods for determining steering play disclosed in the prior art (see attached PTO-892), but not by the same method as in claims 15, 27, and 28, and for the same reason as above, it would not have been obvious to apply the method of Nikolaus, used for determining a bent tie rod, to a method of determining steering play.
Regarding claim 32, as indicated by the Non-Final Office Action, the closest prior art does not teach the at least one operating characteristic variable is ascertained at least during an entire steering cycle, and an evaluation signal which is correlated with the at least one operating characteristic variable is generated by virtue of the at least one operating characteristic variable being limited to a defined time window for the at least one of the ascertainment and monitoring of the mechanical state of the tie rod apparatus, wherein the time window lies in the steering range in which the forces acting on the tie rod apparatus at least substantially cancel one another out.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "steering system control unit" and "processing unit" in all claims (interpreted as an electronic controller configured to perform the functions attributed to both units in the claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747